Citation Nr: 1040074	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for tinea unguium and varicose veins of the left lower 
extremity prior to September 23, 2004.

2.  Entitlement to an initial disability rating in excess of 40 
percent for tinea unguium and varicose veins of the left lower 
extremity after September 23, 2004.

3.  Entitlement to an initial disability rating in excess of 10 
percent for neuropathy of the left lower extremity prior to 
November 5, 2009.

4.  Entitlement to an initial disability rating in excess of 40 
percent for neuropathy of the left lower extremity after November 
5, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to 
November 1952.  Among his awards and decorations, he is the 
recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In an April 2010 statement, the Veteran requested 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  
However, it appears that this issue has not yet been 
adjudicated by the RO and is therefore not before the 
Board at this time.  As the Board does not have 
jurisdiction over the issue, the matter is hereby referred 
to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

As an initial matter, upon a review of the claims file, some 
evidence of record is in Spanish and requires translation to 
English.  For example, only one page of a four-page statement of 
the Veteran, which was submitted September 2000 during the 
pendency of this appeal, has been translated.  Other documents 
requiring translation include a partial translation (one word) of 
the September 2004 VA examination, numerous medical and 
prescription records, and additional statements made by the 
Veteran (including an April 1989 statement, an October 1989 two-
page statement, and a November 1990 two-page statement).  As the 
RO in San Juan, Puerto Rico, is the entity responsible for 
obtaining translations for all documents contained within the 
claims file that are certified and transferred to the Board 
subsequent to July 9, 2010, as is the case here (the Board 
parenthetically notes that the RO finished a review of the case 
on July 28, 2010, that the appellant was notified of the 
certification of his appeal on August 13, 2010, and it was 
received by the Board on August 27, 2010), a remand is required 
for this purpose.

In addition, according to a deferred rating decision issued in 
November 2009, medical records from Dr. V. E. V-F. were sent for 
translation.  Although the March 2010 supplemental statement of 
the case noted that the evidence considered included a "medical 
report from [Dr. V. E. V-F.] from March 23, 2007, to June 30, 
2008," a review of the claims file is absent for such 
documentation.  Accordingly, on remand, the RO must attempt to 
associate these translated documents with the claims file.  Any 
negative search should be noted in the record.     

Finally, VA has not yet fulfilled its duty to assist in the 
obtainment of private treatment records.  In this case, the 
Veteran submitted a signed release for records from the office of 
Dr. C. L-R., and the Board acknowledges that the RO sent an 
initial letter to Dr. C. L-R. in April 2009 requesting treatment 
records, as well as a follow-up letter in May 2009.  However, the 
June 2009 notice letter that was sent to the Veteran advising him 
that a request had been made for records from Dr. C. L-R. is 
insufficient notice under the provisions of 38 C.F.R. § 3.159(e), 
which requires that, "[i]f VA makes reasonable efforts to obtain 
relevant non-Federal records but is unable to obtain them . . . 
VA will provide the claimant with oral or written notice of that 
fact."  38 C.F.R. § 3.159(e) (2010).  As it appears that VA was 
unable to obtain treatment records from Dr. C. L-R., the RO 
should provide the Veteran with notice that complies with the 
provisions of 38 C.F.R. § 3.159(e)(1)(i-iv).

As a final matter, the Board notes that the RO has not obtained 
records from the Social Security Administration (SSA).  The Board 
fully recognizes that VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 
199-200 (2006).  Indeed, the Court has held that where there has 
been a determination with regard to SSA benefits, the records 
concerning that decision must be obtained, if relevant.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 
1320 (Fed. Cir. 2010) (there is no duty to get SSA records when 
there is no evidence that they are relevant).  In this case, 
however, a SSA inquiry request revealed that the Veteran 
established entitlement to SSA disability benefits in July 1989, 
more than 8 years prior to the relevant time periods applicable 
to his current increased ratings claims.  Because there is no 
indication that the SSA records contain information relevant to 
the current level of severity of the Veteran's service-connected 
left leg disabilities, the Board, therefore, concludes that there 
is no reasonable possibility that such records are relevant to 
these claims, and, as such, no further development is required 
regarding the duty assist the Veteran in obtaining the identified 
SSA records at this time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain Dr. V. E. V-F.'s 
private treatment records, which, according 
to a November 2009 deferred rating, were sent 
for translation.  If the translated documents 
are unavailable, VA should, with any 
necessary assistance from the Veteran, 
request another copy of these treatment 
records from Dr. V. E. V-F. and, after 
translating any necessary documents, 
associate the evidence with the claims file.  
All efforts to obtain this information should 
be documented in the claims folder.

2.  If VA is unable to obtain private 
treatment records from Dr. C. L-R. or it is 
determined that continued efforts to obtain 
the information would be futile, such 
notification should be sent to the Veteran.  
According to 38 C.F.R. 
§ 3.159(e)(1), notice should include the 
following: 

(a)	the identity of the records VA was 
unable to obtain;

(b)	an explanation of the efforts VA made 
to obtain the records;

(c)	a description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice that 
VA will decide the claim based on the 
evidence of record at the time unless the 
claimant submits the records; and

(d)	notice that the claimant is 
ultimately responsible for providing the 
evidence.

3.  Thereafter, and after translating all 
Spanish language documents to English, the RO 
should readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


